 1   CAMPBELL & WILLIAMS
     DONALD J. CAMPBELL, ESQ. (1216)
 2   djc@cwlawlv.com
     J. COLBY WILLIAMS, ESQ. (5549)
 3
     jcw@cwlawlv.com
 4   700 South Seventh Street
     Las Vegas, Nevada 89101
 5   Telephone: (702) 382-5222
     Facsimile: (702) 382-0540
 6
     Attorneys for Defendants
 7
     Blue Macaw Mexican Restaurant LLC,
 8   Edmon Haddad and Penny Haddad

 9
                                UNITED STATES DISTRICT COURT
10                                   DISTRICT OF NEVADA
11   KIND MACAYO, LLC, an Arizona limited,               )    Case No. 2:19-cv-01451-JAD-VCF
     liability company,                                  )
12                                                       )
                          Plaintiffs,                    )    STIPULATION AND [PROPOSED]
13                                                       )    ORDER EXTENDING TIME FOR
     vs.                                                 )    THE HADDAD DEFENDANTS TO
14                                                       )    FILE RESPONSES TO (i) VERIFIED
     BLUE MACAW MEXICAN RESTAURANT                       )    COMPLAINT, AND (ii) MOTION
15   LLC, a Nevada limited liability company,            )    FOR PRELIMINARY INJUNCTION
     EDMON HADDAD, an individual, and                    )
16   PENNY HADDAD, an individual, and                    )
     MACAYO VEGAS, INC., a Nevada                        )    (Fourth Request)
17   Corporation,                                        )
                                                         )
18                    Defendants.                        )
     _______________________________________             )
19
20         Pursuant to Local Rules IA 6-1, 6-2 and LR 7-1, the undersigned counsel of record for
21   Plaintiff Kind Macayo, LLC and Defendants Blue Macaw Mexican Restaurant LLC, Edmon
22   Haddad, and Penny Haddad (collectively the “Haddad Defendants”) hereby STIPULATE: (i) to
23   extend the time for the Haddad Defendants to file their response to the Verified Complaint (ECF
24   No. 1); and (ii) to extend the time for the Haddad Defendants to file their response to Plaintiff’s
25   Motion for Preliminary Injunction (ECF No. 4). The Haddad Defendants’ responses to the
26   Verified Complaint are due on October 18, 2019. (See ECF No. 35) (order granting third extension
27   request). The Haddad Defendants’ responses to the Motion for Preliminary Injunction are due on
28
                                                Page 1 of 3
 1   October 11. (Id.) If approved, the forgoing parties have agreed to a two-week extension of time

 2   for the Haddad Defendants to file their responses to the Verified Complaint and the Motion for

 3   Preliminary Injunction, respectively. Accordingly, the Haddad Defendants’ response to the

 4   Verified Complaint would be due on November 1, 2019, and their response to the Motion for

 5   Preliminary Injunction would be due on October 25, 2019. The Haddad Defendants agree that

 6   Plaintiff’s agreement to the foregoing extension of time shall not be used by them to support any

 7   defense or argument based on the doctrine of laches. This is the fourth stipulation seeking to

 8   extend the subject deadlines.

 9         The parties submit that good cause exists for approval of the requested extensions as the

10   parties have continued to be engaged in meaningful settlement negotiations to determine whether

11   this case can be promptly settled, and have, in-fact, made substantial progress in their settlement

12   negotiations. Since the time of the parties’ last stipulation, they have prepared a draft written

13   settlement agreement, exchanged multiple edits and comments thereon, and expect to be able to

14   finalize the document before the extended deadlines requested herein. Further good cause exists

15   for the requested extension as Plaintiff’s counsel will be in trial from October 15 -18, and counsel

16   for the Haddad Defendants is out of the office from October 10 - 14, 2019, thus necessitating

17   additional time to fully document the parties’ proposed resolution.

18
19
20
21
22
23
24
25
26
27
28
                                                Page 2 of 3
 1   The parties submit that the short extensions requested herein are not for purposes of delay.
 2   DATED: October 9, 2019                Respectfully submitted,
 3
                                           CAMPBELL & WILLIAMS
 4
                                           By___/s/ J. Colby Williams_____________
 5                                           J. COLBY WILLIAMS, ESQ. (#5549)
                                             700 South Seventh Street
 6                                           Las Vegas, Nevada 89101
 7
                                           Attorneys for Defendants
 8                                         Blue Macaw Mexican Restaurant LLC,
                                           Edmon Haddad and Penny Haddad
 9
10
11                                         HOWARD & HOWARD ATTORNEYS PLLC

12                                         By__/s/ Jonathan W. Fountain__________________
                                             JONATHAN W. FOUNTAIN, ESQ. (10351)
13                                           3800 Howard Hughes Parkway, Suite 100
                                             Las Vegas, Nevada 89169
14
15                                         Attorneys for Plaintiff
                                           Kind Macayo, LLC
16
17
18                                         IT IS SO ORDERED:

19                                        ______________________________
                                           By___________________________________
                                             UNITED
                                          UNITED     STATES
                                                  STATES      DISTRICTJUDGE
                                                           DISTRICT
20                                           [OR October
                                          Dated: MAGISTRATE]    JUDGE
                                                         15, 2019.

21                                         Dated:________________________________
22
23
24
25
26
27
28
                                         Page 3 of 3
